In a matrimonial action, defendant husband appeals (1) from an order of the Supreme Court, Westchester County (Donovan, J.), entered July 20, 1983, which denied his motion to vacate and set aside the financial provisions of a stipulation of settlement entered into between the parties in open court on June 21,1983, and (2) as limited by his brief, from so much of a judgment of the same court, entered July 20,1983, as determined the financial aspects of the parties’ divorce action in accordance with that stipulation. H Appeal from the order dismissed, without costs or disbursements (see Matter of Aho, 39 NY2d 241, 248). 11 Judgment affirmed insofar as appealed from, without costs or disbursements, for reasons stated at Special Term. Mollen, P. J., Gibbons, Thompson and Rubin, JJ., concur.